Name: Commission Regulation (EC) No 738/94 of 30 March 1994 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  documentation;  information and information processing;  trade
 Date Published: nan

 Avis juridique important|31994R0738Commission Regulation (EC) No 738/94 of 30 March 1994 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas Official Journal L 087 , 31/03/1994 P. 0047 - 0062 Finnish special edition: Chapter 11 Volume 29 P. 0282 Swedish special edition: Chapter 11 Volume 29 P. 0282 COMMISSION REGULATION (EC) No 738/94 of 30 March 1994 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (1), and in particular Article 24 thereof, Whereas general rules should be laid down for applying Regulation (EC) No 520/94 to any Community quantitative quota, with the exception of those referred to in Article 1 (2) thereof; Whereas the administration of quantitative quotas is based on a system of licences issued by the Member States; whereas it is therefore necessary to adopt common rules concerning the formalities for lodging applications for licences and also the use of licences; Whereas to that end the information to be set out in the applications for licences and the conditions for accepting applications should be determined uniformly; Whereas, in order to ensure that import or export licences can be used throughout the Community, it is necessary to introduce a Community licence and a common form for the licences which, to simplify matters, should require completion of only those details that are strictly necessary to administer the quotas; Whereas in order to ensure the smooth operation of trade transactions covered by licences, certain practical rules should be laid down, concerning for example the date to be taken into consideration for converting the value of the goods into ecus to be shown on the licence, and the procedures to be followed for obtaining extracts or replacement licences; Whereas the use of rapid means of exchanging information between the Commission and the Member States should be laid down; Whereas provision should also be made to ensure observance of Regulation (EC) No 520/94, in particular as regards false statements on licence applications or breaches of the obligation to return the licence; Whereas, however, to prevent insurmountable administrative or technical difficulties for the administrative authorities in certain Member States, the latter are authorized, by way of exception, for a transition period ending no later than 31 December 1995, to use such forms of their own as exist on the date of entry into force of this Regulation for issuing import licences, subject to certain provisions, in particular that the applicant for the import licence indicates, when presenting his application, that he wishes to use the licence in the Member State to which he is applying; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 22 of Regulation (EC) No 520/94 to administer the quotas, HAS ADOPTED THIS REGULATION: TITLE I GENERAL RULES Article 1 This Regulation lays down general rules for the implementation of Regulation (EC) No 520/94, hereinafter referred to as the 'basic Regulation', without prejudice to any specific arrangements which may be laid down by the Commission pursuant to the procedure provided for in Article 23 of the basic Regulation. Competent authorities Article 2 The competent administrative authorities referred to in Article 2 (7) of the basic Regulation are listed in Annex I. In the interests of keeping the said Annex up to date, the Member States shall immediately inform the Commission of any changes affecting the information it contains. Licence applications Article 3 1. Applications for import or export licences, in writing, shall be sent to or lodged with the competent administrative authorities listed in Annex I. Applications may be transmitted to the authorities by fax, telex or any other means of computerized data transfer. In this case they shall be confirmed no later than three working days after the closing date for the receipt of applications by sending or delivering direct to the competent authorities an application in writing; the date of the fax, telex or data transfer shall, however, be taken as the date of submission. 2. Save where other provisions are adopted in accordance with the procedure laid down in Article 23 of the basic Regulation, the licence application shall state only: (a) the applicant's name and full address (including telephone and fax number, and any identification number registered with the competent national authorities), and VAT registration number, if it is a VAT taxpayer; (b) the period to which the quota relates; (c) if necessary, the declarant's name and full address or, where appropriate, that of the applicant's rerpresentative (including telephone and fax number); (d) a description of the goods, giving: - trade description, - combined nomenclature (CN) code and any additional details needed for administration of the quota (eg Taric code), - in the case of import licence applications, details of origin and place of consignment, - in the case of export licence applications, details of third countries through which the goods are to transit and country of final destination; (e) the quantity or amount applied for, expressed in the units used to set the quota; (f) any other information stipulated in the notice announcing the opening of the quota published in accordance with Article 3 of the basic Regulation; (g) a statement by the applicant that the information given in the application is correct, that the applicant is established in the European Community, that the application is the only one made for the quota in question, and that the applicant undertakes to return the licence if it is not used in full, worded as follows: 'I, the undersigned, declare that the information given in this application is correct and is given in this application is correct and is given in good faith, that I am established in the European Community, and that this application is the only one made by me or on my behalf for the quota relating to the goods described in the application. I undertake to return the licence to the competent issuing authority within 10 days of its expiry in the event that all or part of it is not used.' « El abajo firmante certifica que los datos incluidos en la presente solicitud son exactos y han sido declarados de buena fe, que estÃ ¡ establecido en la Comunidad Europea, que la presente solicitud constituye la Ã ºnica solicitud presentada por Ã ©l o en su nombre y relativa al contingente aplicable a las mercancÃ ­as descritas en esta solicitud. El abajo firmante se compromete, en caso de no utilizaciÃ ³n total o parcial de la licencia, a restituir esta Ã ºltima a la autoridad competente de expediciÃ ³n a mÃ ¡s tardar dentro de los diez dÃ ­as laborables siguientes a su fecha de expiraciÃ ³n. » »Undertegnede bekraefter hermed, at oplysningerne i denne ansoegning er korrekte og afgivet i god tro, at jeg er etableret i Det Europaeiske Faellesskab, og at denne ansoegning er den eneste, der er indgivet af mig eller i mit navn vedroerende kontingentet for de i denne ansoegning beskrevne varer. Saafremt tilladelsen er helt eller delvis ubenyttet, forpligter jeg mig til at returnere den til den kompetente myndighed, der har udstedt den, senest ti arbejdsdage efter udloebsdatoen. « "Ich, der Unterzeichnete, bescheinige hiermit, dass die Angaben in diesem Antrag richtig sind und in gutem Glauben gemacht wurden, dass ich in der Europaeischen Gemeinschaft ansaessig bin, dass es sich bei diesem Antrag um den einzigen Antrag handelt, der von mir oder in meinem Namen in bezug auf das Kontingent fuer die in diesem Antrag beschriebenen Waren abgegeben wurde. Fuer den Fall, dass die Genehmigung ganz oder teilweise nicht genutzt wird, verpflichte ich mich, diese Genehmigung der zustaendigen ausstellenden Behoerde spaetestens binnen zehn Arbeitstagen nach Ablauf der Genehmigung zurueckzugeben." «O ypografon pistopoio oti oi plirofories poy anagrafontai stin paroysa aitisi einai akriveis kai katachorizontai kali ti pistei, oti eimai egkatestimenos stin Evropaiki Koinotita, oti i paroysa aitisi apotelei ti monadiki aitisi poy echo ypovalei i echei ypovlithei ep' onomati moy oson afora tin posostosi, i opoia efarmozetai gia ta emporevmata poy perigrafontai stin paroysa aitisi. Analamvano tin ypochreosi, se periptosi poy den chrisimopoiiso tin adeia katholoy i en merei, na tin epistrepso stin armodia ekdoysa archi to argotero entos deka ergasimon imeron meta tin imerominia lixis tis. » « Je soussignÃ © certifie que les renseignements portÃ ©s sur la prÃ ©sente demande sont exacts et Ã ©tablis de bonne foi, que je suis Ã ©tabli dans la CommunautÃ © europÃ ©enne, que la prÃ ©sente demande constitue l'unique demande dÃ ©posÃ ©e par moi ou en mon nom et relative au contingent applicable aux marchandises dÃ ©crites dans cette demande. Je m'engage, en cas de non utilisation totale ou partielle de la licence, Ã restituer cette derniÃ ¨re Ã l'autoritÃ © compÃ ©tente de dÃ ©livrance au plus tard dans les dix jours ouvrables suivant sa date d'expiration. » « Io sottoscritto certifico che le informazioni figuranti sulla presente domanda sono esatte e fornite in buona fede, che sono stabilito nella ComunitÃ europea, che la presente domanda Ã ¨ l'unica presentata de me o a mio nome relativamente al contingente applicabile alle merci descritte nella presenta domanda. Mi impegno, in caso di non utilizzazione totale o parziale della licenza, a restituire quest'ultima all'autoritÃ competente per il rilascio entre dieci giorni lavorativi successivi alla data di scadenza. » "Ik ondergetekende verklaar dat de in deze aanvraag voorkomene gegevens juist zijn en te goeder trouw worden verstrekt, dat ik in de Gemeenschap gevestigd ben en dat deze aanvraag de enige door of namens mij ingediende aanvraag is m.b.t. het contingent dat op de in de aanvraag omschreven goederen van toepassing is. Ik verbind mij ertoe, indien de vergunning geheel of ten dele ongebruikt blijft, deze binnen de 10 werkdagen na de uiterste datum van haar geldighedisduur bij de bevoegde instanties van afgifte in te leveren." « Eu, abaixo assinado, certifico que as informaÃ §Ã µes transmitidas no presente pedido sao exactas e estabelecidas de boa fÃ ©, que estou estabelecido na Comunidade Europeia, que o presente pedido constitui o Ã ºnico pedido por mim apresentado ou em meu nome relativo ao contingente aplicÃ ¡vel Ã s mercadorias descritas nesse pedido. Comprometo-me, em caso de nao utilizaÃ §ao total ou parcial da licenÃ §a, a restitui-la Ã autoridade responsÃ ¡vel pela sua emissao o mais tardar dez dias Ã ºteis apÃ ³s a sua data de caducidade. », followed by the date and the applicant's signature and name printed in capital letters. 3. Import or export licence applications which do not contain all the information referred to in paragraph 2 shall not be accepted. 4. Licence applications stated to be correct under paragraph 2 (g) but containing inaccuracies may be corrected up to the closing date for applications laid down in the notice announcing the opening of the quota. Withdrawal of licence applications Article 4 As soon as they have the information, the Member States shall inform the Commission of the number of licence applications which have been withdrawn, stating the quantities applied for and, in the case of applications based on traditional trade flows, the volumes or values shown in the supporting documents attached to the relevant applications, expressed in quota units. Special provisions concerning certain methods of allocation Article 5 Where the allocation method is based on chronological order of application, the Member States shall check the available balance of the Community quota against the licence applications in the order in which they were submitted. Common forms Article 6 1. Licences and extracts thereof shall be drawn up by the competent authorities on forms conforming to the specimens set out in Annex II A (for imports) and Annex II B (for exports). 2. Licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked 'Holder's copy' and bearing the number 1, to be issued to the applicant, and the other, marked 'Copy for the issuing authority' and bearing the number 2, to be kept by the authority issuing the licence. 3. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm (one-sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the licence itself, shall in addition have a printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. The guilloche background shall be red for forms relating to imports and light blue for forms relating to exports. 4. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified. At the time of their issue the licences or extracts shall be given an issue number allocated by the competent administrative authorities. 5. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue. 6. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing agency's stamp. The issuing agencies shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references (e.g. ECU*1,000***). 7. The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import or export formalities are completed, or by the competent administrative authorities when an extract is issued. If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page. 8. Licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States. 9. The competent authorities of the Member States concerned may, where necessary, require the contents of licences or extracts to be translated into the official language or one of the official languages of that Member State. Extracts Article 7 1. On presentation of copy No 1 of the licence the competent authorities of the Member States may, at the licence-holder's request, issue one or more extracts of the said licence. The competent authorities issuing the extract shall enter on copy Nos 1 and 2 of the licence the quantity/value for which the extract has been issued, adding the word 'extract' beside the quantity/value shown. If the issuing of one or more extracts exhausts the licence, the competent authorities shall retain copy No 1 of the licence. 2. No further extract may be made from an extract of a licence, without prejudice to the provisions set out in Article 10. Use of licences or extracts Article 8 1. Copy No 1 of the licence or extract thereof shall be presented to the customs office accepting: - the declaration for free circulation, in the case of goods subject to an import quota, - the export declaration, in the case of goods subject to an export quota. 2. Copy No 1 of the licence or extract thereof shall be kept at the disposal of the customs office on acceptance of the declaration referred to in paragraph 1. 3. After the debit has been endorsed by the customs administration referred to in paragraph 1, copy No 1 of the licence or extract thereof shall be returned to the party concerned. Values in ecus Article 9 The values shown on the licences shall be expressed in ecus. They shall be obtained by converting the value of the goods into ecus at the exchange rate applicable on the date of submission of the licence application. Loss of licences Article 10 1. If a licence or extract is lost, the competent administrative authorities shall, at the licence-holder's request, issue a replacement licence or replacement extract. The replacement request includes a statement by which the licence-holder certifies that it has lost the licence or extract, and undertakes not to reuse them in case they are found. 2. A replacement licence or replacement extract shall contain the information and entries appearing on the document whicht it replaces. It shall be issued for a quantity/value of goods which is equal to the available quantity/value shown on the lost document. The applicant shall specify that quantity/value in writing. Where the information held by the competent administrative authorities shows that the quantity/value indicated by the applicant is too high, it shall be reduced accordingly. One of the following endorsements shall appear on the replacement licence or extract: - Licencia (o extracto) de sustituciÃ ³n de una licencia (o extracto) perdida - nÃ ºmero de la licencia inicial . . . - erstatningsbevilling (eller erstatningspartialbevilling) for bortkommet bevilling (eller partialbevilling). Oprindelige bevillings- (eller partialbevillings)-nr. . . . - Ersatzgenehmigung (oder Ersatzteilgenehmigung) einer verlorenen Genehmigung (oder Teilgenehmigung) - Nr. der urspruenglichen Genehmigung . . . - Adeia (i apospasma) antikatastaseos tis apolestheisas adeias (i apostpasmatos) arith. . . . - Replacement licence (extract) of a lost licence (extract). Number of original licence . . . - licence (ou extrait) de remplacement d'une licence (ou extrait) perdue - numÃ ©ro de la licence initiale . . . - licenza (o estratto) sostitutivi di una licenza (o estratto) smarriti - numero della licenza originale . . . - vergunning (of uittreksel) ter vervanging van een verloren gegane vergunning (of uittreksel) - nummer van de oorspronkelijke vergunning . . . - licenÃ §a (ou extracto) de substituiÃ §ao de uma licenÃ §a (ou extracto) extraviado(a) - nÃ ºmero da licenÃ §a inicial . . . Where the replacement licence or replacement extract is lost, no further replacement licence or replacement extract shall be issued. 3. If the lost licence or extract is found, it may not be used and must be returned to the issuing agency. 4. The competent authorities of the Member States shall supply each other with the information needed for the application of this Article. 5. Member States shall at quarterly intervals inform the Commission of: (a) the number of replacement licences or replacement extracts issued during the previous quarter; (b) the nature and quantity/value of the goods concerned and the regulation which established the quota. The Commission shall advise the other Member States of the information received. Exchange of information Article 11 1. Information communicated to the Commission by the Member States pursuant to the basic Regulation shall be broken down by product, country of origin and third country of destination. 2. Such information, and information communicated by the Commission to the Member States pursuant to Article 15 of the basic Regulation, shall be transmitted electronically or by any other rapid and reliable means, observing the confidentiality rules laid down in Article 25 of the basic Regulation. TITLE II MEASURES TO ENFORCE THE PROVISIONS OF THE BASIC REGULATION False statements Article 12 Should the competent administrative authorities discover that a licence application or a replacement request certified in conformity with Article 10 (1) contains false statements made deliberately or through gross negligence, the applicant concerned shall be excluded by the competent authorities from the open allocation procedure for the next quota period and, if appropriate, the current period. Breaches of the obligation to return the licence Article 13 The following provisions shall apply in cases of failure to comply with the obligation to return unused or partly-used licences laid down in Article 19 of the basic Regulation: - where the issue of import or export licences was conditional upon the lodging of a security, the security shall be forfeit and paid into the Community budget in a proportion commensurate with the quantities not imported or not exported, - if there is no securitiy to forfeit, traders who have failed to comply with the obligation referred to above shall be excluded from the open allocation procedure for the next quota period in respect of 10 % of the quantities specified in the licence for each working day's delay from the closing date for the return of the licence. TITLE III TRANSITIONAL AND FINAL PROVISIONS Transitional provisions Article 14 For a transition period ending not later than 31 December 1995: - when applying for import licences, applicants must state, in addition to the information set out in Article 3 (2), whether the licence to be issued and any extracts thereof will be used in the Member State of issue, or in another Member State, - should the applicant state that the licence and any extracts thereof will only be used in the Member State applied to, then the competent administrative authorities of the Member State of issue shall be authorized to use their own national forms to issue the licence and any extracts thereof, instead of the forms referred to in Article 6; such forms shall be completed by filling in the details given in boxes 1 to 13 of the specimen Community licence shown in Annex II A, and the customary contents of box 14. Article 15 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 66, 10. 3. 1994, p. 1. PARARTIMA I ANEXO I - ANNEXE I - ANNEX I - ANHANG I - ALLEGATO I - - ANEXO I - BIJLAGE I - BILAG I Lista de las autoridades nacionales competentes Liste des autoritÃ ©s nationales compÃ ©tentes List of the national competent authorities Liste der zustaendigen Behoerden der Mitgliedstaaten Elenco delle competenti autoritÃ nazionali Pinakas ton armodion ethnikon archon Lista das autoridades nacionais competentes Lijst van bevoegde nationale instanties Liste over kompetente nationale myndigheder 1. Belgique/BelgiÃ « MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Office central des contingents et licences/Centrale Dienst voor Contingenten en Vergunningen Rue J.A. De Motstraat 24-26 B-1040 Bruxelles/Brussel TÃ ©l.: (32 2) 233 61 11 TÃ ©lÃ ©copieur: (32 2) 230 83 22 2. Danmark Erhvervsfremme Styrelsen Soendergade 25 DK-8600 Silkeborg Tlf.: (45 87) 20 40 60 Fax: (45 87) 20 40 77 3. Deutschland Bundesamt fuer Wirtschaft Frankfurterstrasse 29-31 D-65760 Eschborn Tel.: (49 61 96) 404-0 Fax: (49 61 96) 40 48 50 4. Ellada Ypoyrgeio Ethnikis Oikonomias Geniki Grammateia Diethnon Oikonomikon Scheseon Geniki Diefthynsi Exoterikon Oikonomikon kai Emporikon Scheseon D/nsi Diadikasion Exoterikoy Emporioy Mitropoleos 1 GR-10557 Athina Tel: (301) 323 04 18, 322 84 93 Fax: (301) 323 43 93 5. EspaÃ ±a Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana no 162 E-28071 Madrid Tel: (34 1) 349 38 17 - 349 37 48 Telefax: (34 1) 563 18 23 - 349 38 31 6. France Services des autorisations financiÃ ¨res et commerciales (Safico) 42, rue de Clichy F-75436 Paris Cedex 09 TÃ ©l.: (33 1) 42 81 91 44 TÃ ©lÃ ©copieur: (33 1) 40 23 06 51 TÃ ©lex: 285123 SAFICO F 7. Ireland Department of Tourism and Trade Single Market Unit (Room 315) Kildare Street IRL-Dublin 2 Tel: (353 1) 662 14 44 Fax: (353 1) 676 61 54 8. Italia Ministero del Commercio con l'Estero Direzione Generale delle Importazioni e delle Esportazioni Viale America 341 I-00144 Roma Tel: (39-6) 59 931 Fax: (39-6) 59 93 26 31 - 59 93 22 35 Telex: 610083 - 610471 - 614478 9. Luxembourg MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l.: (352) 22 61 62 TÃ ©lÃ ©copieur: (352) 46 61 38 10. Nederland Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel: (3150) 23 91 11 Fax: (3150) 26 06 98 11. Portugal MinistÃ ©rio do ComÃ ©rcio e Turismo DirecÃ §ao-Geral do ComÃ ©rcio Avenida da RepÃ ºblica 79 P-1000 Lisboa Tel: (351 1) 793 09 93 - 793 30 02 TelecÃ ³pia: (351 1) 793 22 10 - 796 37 23 Telex: 13418 12. United Kingdom Department of Trade and Industry Import Licencing Branch Queensway House West Precinct Billingham UK-Cleveland TS23 2NF Tel: (44 642) 36 43 33 - 36 43 34 Fax: (44 642) 53 35 57 Telex: 58608 ANNEX II A ANNEX II B